Case 1:19-cv-03872-RLY-MPB Document 1 Filed 09/12/19 Page 1 of 16 PageID #: 1



                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

AMERICAN FAMILY MUTUAL                               )
INSURANCE COMPANY,                                   )
                                                     )
               Plaintiff,                            )
                                                     )CASE NUMBER: 1:19-CV-3872
                       v.                            )
                                                     )
                                                     )
VELMA ORTMAN; DANIEL ORTMAN;                         )
ORTMAN’S GRAIN & LIVESTOCK, INC.;                    )
D&E ORTMAN FARMS, LLC;                               )
ORTMAN ACRES, LLC; ORTMAN                            )
FAMILY FARMS, LLC; ORTMAN FARMS                      )
TRUCKING, LLC, and PENNY POWERS,                     )
Individually and as Guardian and Natural             )
Parent of THOMAS POWERS,                             )
                                                     )
               Defendants.                           )

                   COMPLAINT FOR DECLARATORY JUDGMENT
               _____________________________________________________

       COME NOW the Plaintiff, American Family Mutual Insurance Company, by counsel, for

its Complaint for Declaratory Judgment against the Defendants, would allege and state as follows:

       1.      At all times relevant herein Velma Ortman is a resident and citizen of the State of

Indiana, with her principal place of residence at 737 West County Road 800 South in Greensburg,

Indiana.

       2.      At all times relevant herein Daniel Ortman is a resident and citizen of the State of

Indiana, with his principal place of residence at 2868 West County Road 700 South in Greensburg,

Indiana.

       3.      At all times relevant herein Ortman’s Grain & Livestock, Inc. was a corporation

organized and existing under the laws of the State of Indiana, with its principal place of business
Case 1:19-cv-03872-RLY-MPB Document 1 Filed 09/12/19 Page 2 of 16 PageID #: 2



at 2868 West County Road 700 South in Greensburg, Indiana, and, thus, is considered to be a

resident and citizen of the State of Indiana.

       4.      At all times relevant herein D&E Ortman Farms, LLC was a corporation organized

and existing under the laws of the State of Indiana, with its principal place of business at 2868

West County Road 700 South and/or 7328 South County Road 80 West in Greensburg, Indiana,

and, thus, is considered to be a resident and citizen of the State of Indiana.

       5.      At all times relevant herein Ortman Acres, LLC was a corporation organized and

existing under the laws of the State of Indiana, with its principal place of business at 1269 West

County Road 750 South in Greensburg, Indiana, and, thus, is considered to be a resident and citizen

of the State of Indiana.

       6.      At all times relevant herein Ortman Family Farms, LLC was a corporation

organized and existing under the laws of the State of Indiana, with its principal place of business

at 737 West County Road 800 South in Greensburg, Indiana, and, thus, is considered to be a

resident and citizen of the State of Indiana.

       7.      At all times relevant herein Ortman Farms Trucking, LLC was a corporation

organized and existing under the laws of the State of Indiana, with its principal place of business

at 737 West County Road 800 South in Greensburg, Indiana, and, thus, is considered to be a

resident and citizen of the State of Indiana.

       8.      At all times relevant herein Penny Powers and Thomas Powers were residents and

citizens of the State of Indiana, with their principal place of residence in Greensburg, Indiana.

       9.      That title to the property located at 737 West County Road 800 South in

Greensburg, Indiana, was transferred by Quitclaim Deed from Arthur Bernard Ortman and Velma

Ida (Picker) Ortman, as trustees of the Arthur Bernard Ortman and Velma Ida (Picker) Ortman



                                                  2
Case 1:19-cv-03872-RLY-MPB Document 1 Filed 09/12/19 Page 3 of 16 PageID #: 3



Living Trust to Ortman Family Farms, LLC on or about May 5, 2009, but not duly recorded until

April 29, 2010.

       10.     That Arthur Ortman died on January 3, 2016.

       11.     That at the present time, Velma Ortman continues to reside at 737 West County

Road 800 South in Greensburg, Indiana.

       12.     At all times relevant to this cause, American Family Mutual Insurance Company

(hereinafter referred to as “AMERICAN FAMILY”) was a Wisconsin corporation, organized and

existing under the laws of the State of Wisconsin with its principal place of business in Madison,

Wisconsin and thus, is a resident and citizen of the State of Wisconsin, but authorized to do the

business of insurance in the State of Indiana.

       13.     On or about February 7, 2017, AMERICAN FAMILY had issued a Farm/Ranch

Policy of insurance, policy number 13-P82185-01-0017-FRFR-IN to or on behalf of Arthur and

Velma Ortman, with an insured premises located at 737 West County Road 800 South in

Greensburg, Indiana, for a one story single family dwelling of 1904 square feet, which policy of

insurance contained certain terms, conditions, exclusions and other provisions. (A copy of the

policy of insurance is attached hereto as Exhibit A, and is hereinafter referred to as the “POLICY”.)

       14.     On or about April 2, 2017, AMERICAN FAMILY had issued a Personal Umbrella

Policy of insurance, policy number 13-U80370-01 to or on behalf of Arthur and Velma Ortman,

with an insured premises located at 737 West County Road 800 South in Greensburg, Indiana,

which policy of insurance contained certain terms, conditions, exclusions and other provisions. (A

copy of the policy of insurance is attached hereto as Exhibit B, and is hereinafter referred to as the

“UMBRELLA”.)




                                                  3
Case 1:19-cv-03872-RLY-MPB Document 1 Filed 09/12/19 Page 4 of 16 PageID #: 4



          15.   To the extent coverage exists, the POLICY of insurance issued by AMERICAN

FAMILY to Arthur and Velma Ortman would have a liability policy limit of $1,000,000.00 per

occurrence; to the extent coverage exists, the UMBRELLA policy of insurance issued by

AMERICAN FAMILY to Arthur and Velma Ortman would have a liability policy limit of

$1,000,000.00 per occurrence; although the Plaintiff is not aware of any specific demand for

damages, the injuries described below were significant; and thus the damages and policy limits at

issue would exceed the jurisdictional requirements of this Court.

          16.   This action involves citizens of different states such that diversity jurisdiction

exists.

          17.   On November 3, 2017, Thomas Powers was assigned to work at a farm and grain

silo complex at the Ortman farms located at 2868 West County Road 700 South in Greensburg,

Indiana, through the vocational education program with South Decatur Junior and Senior High

School.

          18.   On November 3, 2017, Thomas Powers’ left leg came into contact with an auger

on the premises located at 2868 West County Road 700 South in Greensburg, Indiana, resulting in

an amputation of a portion of that leg (hereinafter referred to as the “ACCIDENT”).

          19.   As a result of the ACCIDENT on October 29, 2018, the Penny Powers, individually

and as natural parent of Thomas Powers, filed a lawsuit against Daniel Ortman; Ortman’s Grain

& Livestock, Inc.; D&E Ortman Farms, LLC; Ortman Acres, LLC; Ortman Family Farms, LLC;

Ortman Farms Trucking, LLC and others in the United States District Court for the Southern

District of Indiana, Indianapolis Division, under Cause No. 1:18-cv-3323RLY-DLP. (A copy of

the Complaint for Damages is attached hereto as Exhibit C, hereinafter referred to as the

“LAWSUIT.”)



                                                4
Case 1:19-cv-03872-RLY-MPB Document 1 Filed 09/12/19 Page 5 of 16 PageID #: 5



       20.    In the LAWSUIT, the Penny Powers alleged that Daniel Ortman; Ortman’s Grain

& Livestock, Inc.; D&E Ortman Farms, LLC; Ortman Acres, LLC; Ortman Family Farms, LLC;

Ortman Farms Trucking, LLC (hereinafter jointly referred to as the “ORTMANS”) acted

negligently in causing the ACCIDENT.

       21.    At no time prior the ACCIDENT or even the LAWSUIT was Plaintiff advised of

any transfer of ownership of the property located at 737 West County Road 800 South in

Greensburg, Indiana to Ortman Family Farms, LLC; that Arthur Ortman had died; that Ortman

Family Farms, LLC had any interest in that property; or that Ortman Family Farms, LLC was to

be added as an insured under the POLICY or UMBRELLA policy.

       22.    The POLICY issued by Plaintiff to Arthur and Velma Ortman provided liability

coverage as follows:

       COVERAGE D – FARM LIABILITY AND
       COVERAGE E – PERSONAL LIABILITY

              1.      Insuring Agreement. We will pay, up to our applicable limit,
              compensatory damages which any insured becomes legally obligated to pay as
              damages because of bodily injury or property damage to which this insurance
              applies. The bodily injury or property damage must be caused by an occurrence
              during the policy period. The occurrence must take place in the coverage
              territory.

(Exhibit A, Farm/Ranch POLICY, Coverage D – Farm Liability and Coverage E – Personal
Liability, paragraph 1.)

       COVERAGE G – FARM EMPLOYER’S LIABILITY

              1.      Insuring Agreement. We will pay, up to our applicable limit,
              compensatory damages which any insured becomes legally obligated to pay as
              damages because of bodily injury to a farm employee arising out of and in the
              course of employment covered by this insurance. This coverage applies only to
              bodily injury caused by an occurrence during the policy period. This coverage
              is provided until the remuneration for farm employee labor, in any one policy
              period, exceeds the amount stated in the Declarations. …

(Exhibit A, Farm/Ranch POLICY, Coverage G – Farm Employer’s Liability, paragraph 1.)

                                             5
Case 1:19-cv-03872-RLY-MPB Document 1 Filed 09/12/19 Page 6 of 16 PageID #: 6




       COVERAGE J – CUSTOM FARM WORK

               1.      Insuring Agreement. We will pay, up to our applicable limit shown for
               Coverage D, compensatory damages which any insured becomes legally obligated
               to pay as damages, or under Coverage F, medical expenses arising from Custom
               Farm Work done within the state and within a radius of 100 miles from the
               described premises. This coverage is provided until receipts from custom farm
               work exceed the amount stated in the Declarations, in any one policy period.

(Exhibit A, Farm/Ranch POLICY, Coverage J – Custom Farm Work, paragraph 1.)

       23.     The POLICY issued by Plaintiff to Arthur and Velma Ortman provided Section II

Definitions as follows:

       2.     Bodily Injury means bodily harm, sickness or disease sustained by a person,
       including required care, loss of services and resulting death.
                                                   ***
       4.     Custom Farm Work means the use by the insured of any tractor, farm implement
       or farm machine in the farming operation of others, for remuneration.
                                                   ***
       9.     Medical Expense means reasonable and necessary expenses for medical, surgical,
       X-ray, dental, ambulance, hospital, professional nursing, prosthetic devices and funeral
       services.
                                                   ***
       11.    Occurrence means an accident, including continuous or repeated exposure to
       substantially the same general harmful conditions.
                                                   ***
       13.    Receipts means the gross amount of remuneration received by the insured for
       custom farm work during each annual policy period.
       14.    Remuneration means money or any substitute(s) for money.

(Exhibit A, Farm/Ranch POLICY, Section II -Definitions.)

       24.     The POLICY issued by Plaintiff to Arthur and Velma Ortman provided Definitions

as follows:

       a.      4.     Insured means:
                      a.    You, and if you are shown in the Declarations as:
                            (1)      an individual, insured also means your spouse and relatives
                            if residents of your household. It also means any other person under
                            the age of 21 in your care or in the care of your resident relatives.
                                              ***



                                               6
Case 1:19-cv-03872-RLY-MPB Document 1 Filed 09/12/19 Page 7 of 16 PageID #: 7



                             (3)    any person or organization having proper temporary custody
                             of your covered property if you die, but only with respect to
                             insurance of covered property and legal liability arising out of that
                             property. If you die, any person who is an insured continued to be
                             an insured while residing on the insured premises.

       (Exhibit A, Farm/Ranch POLICY, Definitions, paragraph 4.)

       b.     “You and your refer to the person(s) or organization shown as Named Insured in

       the Declarations. These words also refer to your spouse who is a resident of your

       household.” (Exhibit A, Farm/Ranch POLICY, Definitions, paragraph 9.)

       c.     “Business” is defined to mean any profit motivated full or part-time employment,

       trade, profession or occupation, other than farming. (Exhibit A, Farm/Ranch POLICY,

       Definitions, paragraph 2(a).)

       d.     “Farm employee” means an employee of the named insured who receives

       remuneration for performing duties incidental to the ownership, maintenance, operations

       or use of the farm premises. (Exhibit A, Farm/Ranch POLICY, Section II –Definitions,

       paragraph 5.)

       25.    The POLICY Declarations identify only Arthur Ortman and Velma Ortman as the

Named Insured. (Exhibit A, Farm/Ranch POLICY, Declarations.)

       26.    The POLICY Declarations list the insured premises as 737 W CR 800 S in

Greensburg, Indiana, and identified as a one story single family dwelling of 1904 square feet.

(Exhibit A, Farm/Ranch POLICY, Declarations.)

       27.    The POLICY Declarations identify the form of business as an “individual,” and not

a corporation or partnership. (Exhibit A, Farm/Ranch POLICY, Declarations.)

       28.    The POLICY provided the following exclusion from liability coverage:

              EXCLUSIONS
              This coverage does not apply to:

                                                 7
Case 1:19-cv-03872-RLY-MPB Document 1 Filed 09/12/19 Page 8 of 16 PageID #: 8



                                             ***
                7.     Employees. We will not pay for damages arising from bodily injury to
                any employee. This exclusion applies to any obligation to share damages with or
                repay someone else who must pay damages because of the injury.

(Exhibit A, Farm/Ranch POLICY, Indiana Amendatory Farm/Ranch Endorsement, Section II –

Exclusions, paragraph 7.)

       29.      The POLICY provided the following exclusions from coverage:

       a.       Medical expense coverage under Coverage F does not apply to: “medical expenses

       for bodily injury to any person injured while on the insured premises by reason of any

       business being pursued or professional services being rendered there”; and “medical

       expenses for bodily injury to any farm employee or any other person engaged in work

       usual or incidental to the maintenance or use of the insured premises as a farm.” (Exhibit

       A, Farm/Ranch POLICY, Coverage G – Farm Employer’s Liability, Exclusions, paragraph

       2(c).)

       b.       Liability insurance under Coverage G does not apply to: “any farm employee

       employed in violation of any Federal or State employment law as to age if the occurrence

       arises from the use of any power driven machine, or … to any farm employee employed

       in violation of law with the knowledge of the insured.” (Exhibit A, Farm/Ranch POLICY,

       Coverage F – Medical Expense to the Public, Exclusions, paragraphs 2(b) and (d).)

       c.       Liability insurance under Coverage J does not apply to: “damages due to bodily

       injury to any farm employee or other employee of any insured other than a domestic

       employee.”     (Exhibit A, Farm/Ranch POLICY, Coverage J – Custom Farm Work,

       Exclusions, paragraph 2(b).)

       30.      The POLICY provided the following Conditions for coverage:




                                               8
Case 1:19-cv-03872-RLY-MPB Document 1 Filed 09/12/19 Page 9 of 16 PageID #: 9



               1.      Assignment. Assignment of this policy will not be valid unless we give
                       our consent.

(Exhibit A, Farm/Ranch POLICY, General Conditions, paragraph 1.)

       31.     The UMBRELLA Policy issued by Plaintiff to Arthur and Velma Ortman provided

personal liability coverage as follows:

       PERSONAL LIABILITY COVERAGE
       1.     Bodily Injury or Property Damage. We will pay, up to our limit, compensatory
       damages for which an insured becomes liable for bodily injury or property damage
       caused by an occurrence covered under this policy.
                                                ***
       This coverage applies only to damages in excess of the primary limit.

(Exhibit B, Personal Liability UMBRELLA policy, Indiana Amendatory Personal Liability

Umbrella Endorsement, Coverages.)

       32.     In the UMBRELLA Policy issued by Plaintiff to Arthur and Velma Ortman,

contained the following definitions:

       a.      Insured is defined as the Named Insured and your relatives. (Exhibit B, Personal

       Liability UMBRELLA policy, Definitions, paragraph 9.)

       b.      “Named Insured” means the person shown in the declarations and his/her spouse;

       the spouse must be a resident of the same household. (Exhibit B, Personal Liability

       UMBRELLA policy, Definitions, paragraph 12.)

       c.      “Relative” means a resident of your household who is: related to you by blood,

       marriage or adoption; and any other person under the age of 21 who is in your care or the

       care of your resident relative.    (Exhibit B, Personal Liability UMBRELLA policy,

       Definitions, paragraph 18.)




                                               9
Case 1:19-cv-03872-RLY-MPB Document 1 Filed 09/12/19 Page 10 of 16 PageID #: 10



        d.       “You and your” refer to the named insured shown in the declarations and also

        refer to your spouse if a resident of your household. (Exhibit B, Personal Liability

        UMBRELLA policy, Definitions, paragraph 22.)

        e.       “Farm employee” means an employee of the named insured who receives

        remuneration for performing duties incidental to the ownership, maintenance, operations

        or use of the farm premises.      (Exhibit B, Personal Liability UMBRELLA policy,

        Definitions, paragraph 6.)

        f.       The Personal Liability Umbrella Declarations list only Arthur and Velma Ortman

        as the Named Insured. (Exhibit B, Personal Liability UMBRELLA policy, Declarations.)

        g.       “Insured Premises means your residence premises… .” (Exhibit B, Personal

        Liability UMBRELLA policy, Definitions, paragraph 10.)

        33.      The Personal Liability UMBRELLA policy excludes liability coverage for business

 pursuits other than farm/ranching. (Exhibit B, Personal Liability UMBRELLA, Exclusions,

 paragraph 3.)

        34.      The Personal Liability UMBRELLA policy excludes bodily injury to any

 employee of an insured arising out of and in the course of their employment by any insured.

 (Exhibit B, Personal Liability UMBRELLA, Indiana Amendatory Personal Liability Umbrella

 Endorsement, Exclusions, paragraph 7.)

        35.      The Personal Liability UMBRELLA policy does not require Plaintiff to defend the

 insured where there is no applicable underlying insurance in effect at the time of the occurrence

 and the amount of damages claimed or incurred is less than the applicable primary limit shown in

 the declarations of the UMBRELLA policy. (Exhibit B, Personal Liability UMBRELLA, Indiana




                                                10
Case 1:19-cv-03872-RLY-MPB Document 1 Filed 09/12/19 Page 11 of 16 PageID #: 11



 Amendatory Personal Liability Umbrella Endorsement, Coverages, Defense Provision, paragraph

 2.)

        36.    With respect to farming/ranching activities, coverage under the Personal Liability

 UMBRELLA policy will be no broader than the underlying POLICY. (Exhibit B, Personal

 Liability UMBRELLA, Farm/Ranch Following Form Endorsement.)

        37.    The Personal Liability UMBRELLA policy provided the following Conditions for

 coverage:

        18.      Transfer of Interest. Your rights and duties under this policy may not be assigned
        without our written consent.
                                                     ***
        22.      Assignment. Assignment of this policy will not be valid unless we give our written
        consent. If you die, this policy applies:
        a.       To your legal representative, as named insured, but only while acting as such; and
        b.       To the person having proper temporary custody of your property, as an insured, until
        a legal representative is named; and
        c.       To any other person who is an insured at the time of your death, and continues to
        reside on the insured premises.

 (Exhibit B, Personal Liability UMBRELLA, Conditions, paragraphs 18 and 22.)

        38.    The LAWSUIT did not assert any claims against the named insureds, Arthur or Velma

 Ortman.

        39.    The ACCIDENT did not occur on the insured premises under the POLICY or the

 UMBRELLA Policy issued by Plaintiff to Arthur and Velma Ortman.

        40.    Prior to the ACCIDENT, Plaintiff was never requested to insure the premises,

 business or owners of the property at 2868 West County Road 700 South in Greensburg, Indiana.

        41.    No premiums were ever paid to Plaintiff to insure the premises, business or owners of

 the property at 2868 West County Road 700 South in Greensburg, Indiana.

        42.    Neither the POLICY nor the UMBRELLA Policy issued by Plaintiff to Arthur and

 Velma Ortman insured the property where the ACCIDENT occurred.

                                                 11
Case 1:19-cv-03872-RLY-MPB Document 1 Filed 09/12/19 Page 12 of 16 PageID #: 12



        43.    Neither the POLICY nor the UMBRELLA Policy issued by Plaintiff to Arthur and

 Velma Ortman insured the activities being performed at the time of the ACCIDENT.

        44.    The ORTMANS are not named insureds under either the POLICY or the

 UMBRELLA Policy issued by Plaintiff to Arthur and Velma Ortman.

        45.    The ORTMANS are not insureds by definition under either the POLICY or the

 UMBRELLA Policy issued by Plaintiff to Arthur and Velma Ortman.

        46.    The ORTMANS do not meet the definition of an “insured” as defined in the

 POLICY and/or UMBRELLA Policy.

        47.    The ORTMANS were not legal representatives of the named insureds at the time

 of the ACCIDENT.

        48.    The ORTMANS did not have temporary custody of the insured premises at the time

 of the ACCIDENT.

        49.    There was no written consent by Plaintiff to assign or transfer the POLICY or

 UMBRELLA Policy to the ORTMANS.

        50.    There was no valid assignment or transfer of the POLICY or UMBRELLA Policy

 to the ORTMANS.

        51.    Plaintiff was not advised of any transfer of ownership of the property located at 737

 West County Road 800 South in Greensburg, Indiana, to Ortman Family Farms, LLC prior to the

 ACCIDENT or even prior to the LAWSUIT.

        52.    The POLICY and UMBRELLA Policy issued by Plaintiff to Arthur and Velma

 Ortman do not insure The ORTMANS for any of the allegations raised in the LAWSUIT.

        53.    No premiums were ever paid to Plaintiff to insure The ORTMANS under the

 POLICY and/or UMBRELLA Policy prior to the ACCIDENT.



                                                12
Case 1:19-cv-03872-RLY-MPB Document 1 Filed 09/12/19 Page 13 of 16 PageID #: 13



        54.    Daniel Ortman is not a resident of the household of Arthur and Velma Ortman at

 737 W CR 800 S in Greensburg, Indiana, at the time of the ACCIDENT.

        55.    The POLICY and/or UMBRELLA Policy exclude liability coverage to Daniel

 Ortman; Ortman’s Grain & Livestock, Inc.; D&E Ortman Farms, LLC; Ortman Acres, LLC;

 Ortman Family Farms, LLC; and/or Ortman Farms Trucking, LLC as a result of the claims asserted

 in the LAWSUIT.

        56.    Plaintiff owes no insurance coverage under the POLICY and/or UMBRELLA

 Policy to Daniel Ortman; Ortman’s Grain & Livestock, Inc.; D&E Ortman Farms, LLC; Ortman

 Acres, LLC; Ortman Family Farms, LLC; and/or Ortman Farms Trucking, LLC as a result of the

 allegations raised by the LAWSUIT.

        57.    The POLICY and/or UMBRELLA Policy issued by AMERICAN FAMILY does

 not provide a duty to defend Daniel Ortman; Ortman’s Grain & Livestock, Inc.; D&E Ortman

 Farms, LLC; Ortman Acres, LLC; Ortman Family Farms, LLC; and/or Ortman Farms Trucking,

 LLC for the allegations raised in the LAWSUIT.

        58.    The POLICY and/or UMBRELLA Policy issued by AMERICAN FAMILY does

 not provide indemnification for the claims made on behalf of, or against, Daniel Ortman; Ortman’s

 Grain & Livestock, Inc.; D&E Ortman Farms, LLC; Ortman Acres, LLC; Ortman Family Farms,

 LLC; and/or Ortman Farms Trucking, LLC as to the allegations made in the LAWSUIT.

        59.    As the Plaintiff owes no duty of coverage, duty to defend or duty to indemnify

 Daniel Ortman; Ortman’s Grain & Livestock, Inc.; D&E Ortman Farms, LLC; Ortman Acres,

 LLC; Ortman Family Farms, LLC; and/or Ortman Farms Trucking, LLC, the Plaintiff would owe

 no duty to pay any judgment rendered against Daniel Ortman; Ortman’s Grain & Livestock, Inc.;

 D&E Ortman Farms, LLC; Ortman Acres, LLC; Ortman Family Farms, LLC; and/or Ortman



                                                13
Case 1:19-cv-03872-RLY-MPB Document 1 Filed 09/12/19 Page 14 of 16 PageID #: 14



 Farms Trucking, LLC in favor of Penny Powers, Individually and as Natural Parent of Thomas

 Powers, as a result of the ACCIDENT and/or claim.

        60.    AMERICAN FAMILY seeks a declaratory judgment that it is not liable under the

 POLICY and/or UMBRELLA Policy to Daniel Ortman; Ortman’s Grain & Livestock, Inc.; D&E

 Ortman Farms, LLC; Ortman Acres, LLC; Ortman Family Farms, LLC; and/or Ortman Farms

 Trucking, LLC for any judgment, which may be rendered against them in the LAWSUIT by Penny

 Powers, Individually and as Natural Parent of Thomas Powers.

        61.    AMERICAN FAMILY seeks a declaratory judgment that it is not obligated under

 the POLICY and/or UMBRELLA Policy to defend Daniel Ortman; Ortman’s Grain & Livestock,

 Inc.; D&E Ortman Farms, LLC; Ortman Acres, LLC; Ortman Family Farms, LLC; and/or Ortman

 Farms Trucking, LLC from the allegations of the LAWSUIT by Penny Powers, Individually and

 as Natural Parent of Thomas Powers.

        62.    AMERICAN FAMILY seeks a declaratory judgment that it is not obligated under

 the POLICY and/or UMBRELLA Policy to provide liability coverage to Daniel Ortman; Ortman’s

 Grain & Livestock, Inc.; D&E Ortman Farms, LLC; Ortman Acres, LLC; Ortman Family Farms,

 LLC; and/or Ortman Farms Trucking, LLC for the allegations of the LAWSUIT by Penny Powers,

 Individually and as Natural Parent of Thomas Powers.

        63.    AMERICAN FAMILY seeks a declaratory judgment that it does not have a duty to

 indemnify Daniel Ortman; Ortman’s Grain & Livestock, Inc.; D&E Ortman Farms, LLC; Ortman

 Acres, LLC; Ortman Family Farms, LLC; and/or Ortman Farms Trucking, LLC from the

 allegations of the LAWSUIT by Penny Powers, Individually and as Natural Parent of Thomas

 Powers.




                                              14
Case 1:19-cv-03872-RLY-MPB Document 1 Filed 09/12/19 Page 15 of 16 PageID #: 15



           WHEREFORE, American Family Mutual Insurance Company prays for the following

 relief:

           (1)   That the Court declare and determine that the American Family Mutual Insurance

 Company POLICY do not cover Daniel Ortman; Ortman’s Grain & Livestock, Inc.; D&E Ortman

 Farms, LLC; Ortman Acres, LLC; Ortman Family Farms, LLC; and/or Ortman Farms Trucking,

 LLC for any liability claims arising out of the November 3, 2017ACCIDENT by Penny Powers,

 Individually and as Natural Parent of Thomas Powers.

           (2)   That the Court declare and determine that American Family Mutual Insurance

 Company has no obligation to defend Daniel Ortman; Ortman’s Grain & Livestock, Inc.; D&E

 Ortman Farms, LLC; Ortman Acres, LLC; Ortman Family Farms, LLC; and/or Ortman Farms

 Trucking, LLC against any claims which may be asserted arising out of the November 3,

 2017ACCIDENT by Penny Powers, Individually and as Natural Parent of Thomas Powers.

           (3)   That the Court declare and determine that American Family Mutual Insurance

 Company has no obligation to compromise or settle any claim arising out of the November 3,

 2017ACCIDENT by Penny Powers, Individually and as Natural Parent of Thomas Powers.

           (4)   That the Court declare and determine that American Family Mutual Insurance

 Company has no obligation to pay or satisfy, in whole or in part, any judgment that may be

 rendered against Daniel Ortman; Ortman’s Grain & Livestock, Inc.; D&E Ortman Farms, LLC;

 Ortman Acres, LLC; Ortman Family Farms, LLC; and/or Ortman Farms Trucking, LLC in favor

 of Penny Powers, Individually and as Natural Parent of Thomas Powers arising out of the

 ACCIDENT on November 3, 2017.

           (5)   And for all other relief just and proper in the premises.




                                                  15
Case 1:19-cv-03872-RLY-MPB Document 1 Filed 09/12/19 Page 16 of 16 PageID #: 16



                                                Respectfully submitted,

                                                O’DELL & ASSOCIATES, P.C.


                                                /s/Robert S. O’Dell______________________
                                                Robert S. O’Dell, Attorney No. 13735-53
                                                Attorney for Plaintiff, American Family Mutual
                                                Insurance Company


 O’DELL & ASSOCIATES, P.C.
 14747 Oak Road, Suite 100
 Carmel, Indiana 46033
 (317) 569-1400
 P:\RSO\19468\Complaint for Dec Judgment.docx




                                                  16
